PER CURIAM
Epitomized Opinion
Arthur Watkins had secured a judgment against Perlmutter in the Municipal Court of Cleveland; which he assigned to W. Watkins for a valuable consideration. Subsequently in an action instituted by him, Perlmutter obtained a judgment against Arthur Watkins.
Later W. Watkins', assignee, levied execution on Perlmutter who paid into the hands of the bailiff money, sufficient to.cover the judgment and costs. Soon after, Perlmutter filed an affidavit in aid of execution attempting to hold the money in the hands of the bailiff for payment of his judgment against Arthur Watkins.
Aid proceedings were dismissed in the Municipal Court and Perlmutter filed an action in Common Pleas, asking the right to set off his judgment .against the judgment assigned to W. Watkins; and enjoining the bailiff from paying funds to W. Watkins, assignee.
Common Pleas sustained Perlmutter’s prayer and the Court of Appeals in affirming its judgment, held that Sec. 11321 GC. providing that,
“Where cross demands have existed in which set off could have been set up, benefit cannot be extinguished by assignment”—controls this case.